





NIKE, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


This is the Amended and Restated Long-Term Incentive Plan of NIKE, Inc. for the
payment of incentive compensation to designated employees.


Section 1. Definitions.


The following terms have the following meanings:


Board: The Board of Directors of the Company.


Code: The Internal Revenue Code of 1986, as amended, and all regulations,
interpretations, and administrative guidance issued thereunder.


Committee: The Compensation Committee of the Board, provided however, if the
Compensation Committee of the Board is not composed entirely of Outside
Directors, the “Committee” shall mean a committee composed entirely of at least
two Outside Directors appointed by the Board from time to time.


Company: NIKE, Inc.


Outside Directors: The meaning ascribed to this term in Section 162(m) of the
Code.


Performance Period: The period of time for which Company performance is measured
for purposes of a Target Award.


Performance Target: An objectively determinable level of performance as selected
by the Committee to measure performance of the Company or any subsidiary,
division, or other unit of the Company for the Performance Period based on one
or more of the following: (a) net income, (b) net income before taxes, (c)
operating income, (d) revenues, (e) return on sales, (f) return on equity, (g)
earnings per share, (h) total shareholder return, (i) return on capital, (j)
return on invested capital, (k) return on assets, (l) return on operating
revenue, (m) earnings before any one or more of: interest, taxes, depreciation,
amortization or stock-based compensation expense, (n) stock price, (o) cash
flow; (p) operating margin or profit margin, (q) market share, or any of the
foregoing with such objectively determinable adjustments, modifications or
amendments, as the Committee may determine appropriate (including, but not
limited to, for one or more of the items of gain, loss, profit or expense: (i)
related to a change in tax law or accounting principles; (ii) determined to be
extraordinary or unusual in nature or infrequent in occurrence; (iii)
acquisitions; or (iv) divestitures), as determined by the Committee at the time
of establishing a Performance Target.


Plan: The Amended and Restated Long-Term Incentive Plan of the Company.


Section 162(m) Award: An award under the Plan that is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


Section 162(m) Exemption: The exemption from the limitation on deductibility
imposed by Section 162(m) of the Code as set forth in Section 162(m)(4)(C) of
the Code and the applicable rulings and regulations thereunder.


Target Award: An amount of compensation to be paid in cash to a Plan participant
based on achievement of a particular Performance Target level, as established by
the Committee.


Year: The fiscal year of the Company.


Section 2. Objectives.


The objectives of the Plan are to:


(a) recognize and reward on a long-term basis selected employees of the Company
and its subsidiaries for their contributions to the overall profitability and
performance of the Company; and


(b) permit compensation under the Plan to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.


Section 3. Administration.


The Plan will be administered by the Committee. Subject to the provisions of the
Plan, the Committee will have full authority to interpret the Plan, to establish
and amend rules and regulations relating to it, to determine the terms and
provisions for making awards and to make all other determinations necessary or
advisable for the administration of the Plan.







--------------------------------------------------------------------------------





Section 4. Participation.


Target Awards may be granted under the Plan to any employee of the Company or a
subsidiary of the Company who, in the discretion of the Committee, is likely to
be a “covered employee” under Section 162(m) of the Code for the year in which
such award is payable and any other individuals selected by the Committee who
are employees of the Company or a subsidiary of the Company.


Section 5. Determination of the Performance Targets and Awards.


(a) Performance Targets and Awards. The Committee may grant awards to
participants and establish Performance Targets and Target Award opportunities in
its sole discretion. With respect to Section 162(m) Awards, the Committee shall
establish Performance Targets and Target Award opportunities in writing within
90 days of the beginning of the applicable Performance Period. The Committee may
establish (i) several Performance Target levels for each participant, each
corresponding to a different Target Award opportunity, and (ii) different
Performance Targets and Target Award opportunities for each participant in the
Plan.


(b) Other Terms and Restrictions. The Committee may establish other restrictions
to payment under a Target Award, such as a continued employment requirement, in
addition to satisfaction of the Performance Targets. The Committee may also
establish other subjective or objective goals, including individual Performance
Targets, which it deems appropriate for determining an award; provided that, for
any Section 162(m) Award, such goals may only be used for purposes of applying
negative discretion in determining the award amount.


(c) Maximum Awards. The Committee shall not establish Target Award opportunities
for any participant such that the maximum amount payable under Target Awards
which have Performance Periods ending in any single Year exceeds $15,000,000.


Section 6. Determination of Plan Awards.


(a) With respect to any award that is not a Section 162(m) Award, at the
conclusion of the Performance Period, the Committee shall determine the
attainment of the Performance Targets for the Performance Period, the
satisfaction of any other material terms of the awards and the calculation of
the awards, in each case, in its discretion. Awards will be paid in accordance
with the terms of the awards as soon as practicable following such
determination.


(b) Section 162(m) Awards. With respect to Section 162(m) Awards, in accordance
with Section 162(m)(4)(C)(iii) of the Code, at the conclusion of the Performance
Period and prior to the payment of any award under the Plan, the Committee shall
certify in writing the attainment of the Performance Targets for the Performance
Period, and satisfaction of any other material terms of the awards, and the
calculation of the awards. No Section 162(m) Award shall be paid if the related
Performance Target is not met, unless provided by the Committee where the
participant’s employment terminates due to the participant’s death or
disability, or upon or following a change in ownership or control, to the extent
permitted under Section 162(m) of the Code. The Committee may, in its sole
discretion, reduce or eliminate (but not increase) any participant’s calculated
Section 162(m) Award based on circumstances relating to the performance of the
Company or the participant. Section 162(m) Awards will be paid in accordance
with the terms of the awards as soon as practicable following the Committee’s
certification of the awards.


Section 7. Termination of Employment.


The terms of a Target Award that is not a Section 162(m) Award may provide that
in the event of a participant’s termination of employment for any reason during
a Performance Period, the participant (or his or her beneficiary) may receive,
at the time provided in Section 6 or such other time or times as the Committee
may determine, all or any portion of the award to which the participant would
otherwise have been entitled. Further, the Committee, in its sole discretion,
may provide for payment at such time or times as the Committee may determine of
all or a portion of a Target Award that is a Section 162(m) Award to a
participant who terminates employment during a Performance Period due to the
participant’s death or disability, or upon or following a change in ownership or
control.


Section 8. Clawback Policy.


Unless otherwise provided at the time of establishing a Target Award, all awards
under the Plan shall be subject to (a) any applicable securities, tax and stock
exchange laws, rules, regulations and requirements relating to the recoupment or
clawback of incentive compensation, (b) the NIKE, Inc. Policy for Recoupment of
Incentive Compensation as approved by the Committee and in effect at the time
the Target Award is established, (c) such other policy for clawback or
recoupment of incentive compensation as may subsequently be approved from time
to time by the Committee and (d) any clawback or recoupment provisions set forth
in any agreement or notice evidencing the participant’s Target Award. By
acceptance of any payment under the Plan, a participant expressly agrees to
repay to the Company any amount that may be required to be repaid under the
applicable policy, agreement or legal requirement.


Section 9. Miscellaneous.


(a) Amendment and Termination of the Plan. The Committee, with the approval of
the Board, may amend, modify or terminate the Plan or any award hereunder
(including, for the avoidance of doubt, any award outstanding at the time of the
amendment and





--------------------------------------------------------------------------------





restatement of the Long-Term Incentive Plan of the Company) at any time and from
time to time; provided that (i) no such amendment, modification or termination
shall adversely affect the payment of a Target Award without the participant’s
consent and (ii) no such amendment, modification or termination may be effective
without approval of the Company’s shareholders if such approval is necessary to
comply with the requirements of the Section 162(m) Exemption. The Plan shall
terminate at the first shareholder meeting that occurs in the fifth year after
the Company’s shareholders approve (or re-approve) the Plan, unless it is
re-approved by the shareholders at such shareholder meeting.


(b) No Assignment. Except as otherwise required by applicable law, no interest,
benefit, payment, claim or right of any participant under the plan shall be
subject in any manner to any claims of any creditor of any participant or
beneficiary, nor to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to take any such action shall be null and void.


(c) No Rights to Employment. Nothing contained in the Plan shall give any person
the right to be retained in the employment of the Company or any of its
subsidiaries. The Company reserves the right to terminate a participant at any
time for any reason notwithstanding the existence of the Plan.


(d) Beneficiary Designation. The Committee shall establish such procedures as it
deems necessary for a participant to designate a beneficiary to whom any amounts
would be payable in the event of a participant’s death.


(e) Plan Unfunded. The entire cost of the Plan shall be paid from the general
assets of the Company. The rights of any person to receive benefits under the
Plan shall be only those of a general unsecured creditor, and neither the
Company nor the Board nor the Committee shall be responsible for the adequacy of
the general assets of the Company to meet and discharge Plan liabilities, nor
shall the Company be required to reserve or otherwise set aside funds for the
payment of its obligations hereunder.


(f) Applicable Law. The Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the State of Oregon, without giving
effect to the conflict of laws principles thereof.


(g) Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.


(h) Tax Withholding. The Company shall have the right to deduct from all cash
payments made to a Participant under the Plan or, if deemed necessary by the
Company, from wages or other cash compensation paid to the participant by the
Company and/or a subsidiary, any applicable taxes (including social
contributions or similar payments) required to be withheld with respect to such
payments.


(i) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.





